
	
		I
		111th CONGRESS
		1st Session
		H. R. 2280
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Ms. Hirono (for
			 herself, Mr. Terry,
			 Mr. Kissell,
			 Mr. Young of Alaska,
			 Mr. McIntyre,
			 Mrs. Capps,
			 Mr. Gonzalez,
			 Mr. Dicks,
			 Mr. Costello,
			 Mr. Larsen of Washington, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To reauthorize the impact aid program under the
		  Elementary and Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Funding for Schools Act of
			 2009.
		2.Payments relating
			 to Federal acquisition of real propertySection 8002 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7702) is amended—
			(1)in subsection
			 (a)(1)(C), by amending the matter preceding clause (i) to read as
			 follows:
				
					(C)had an assessed value (according to
				original records (including facsimiles or other reproductions of those records)
				documenting the assessed value of such property (determined as of the time or
				times when so acquired) prepared by a legally authorized official or other
				records that the Secretary determines to be appropriate and reliable, including
				Federal agency records or local historical records) aggregating 10 percent or
				more of the assessed value
				of—
					;
			(2)in subsection (f)
			 by striking paragraphs (4) and (5);
			(3)in subsection (h)
			 by striking paragraphs (1) through (4) and inserting the following:
				
					(1)Foundation
				payments for current eligible local educational agencies
						(A)In
				generalThe Secretary shall first make a foundation payment to
				each local educational agency that was eligible for a payment under this
				section for fiscal year 2006.
						(B)AmountThe
				amount of payment under subparagraph (A) for a local educational agency shall
				be equal to 90 percent of the amount received by such local educational agency
				under subsection (a) for fiscal year 2006.
						(C)Insufficient
				appropriationsIf the amount appropriated under section 8014(a)
				is insufficient to pay the full amount determined under this paragraph for all
				eligible local educational agencies for the fiscal year, then the Secretary
				shall ratably reduce the payment to each local educational agency under this
				paragraph.
						(2)Foundation
				payments for local educational agencies deemed eligible after fiscal year
				2006
						(A)In
				generalFrom the funds remaining after making payments under
				paragraph (1), the Secretary shall make a foundation payment to each local
				educational agency eligible for a payment under this section after fiscal year
				2006 for the first fiscal year after fiscal year 2006 such local educational
				agency is eligible for such payment.
						(B)AmountsThe
				amount of a payment under subparagraph (A) for a local educational agency shall
				be determined as follows:
							(i)Calculate the local
				educational agency’s maximum payment under subsection (b).
							(ii)Calculate the
				percentage that the amount appropriated under section 8014(a) for the most
				recent fiscal year for which the Secretary has completed making payments under
				this section is of the total maximum payments for such fiscal year for all
				eligible local educational agencies and multiply the agency’s maximum payment
				by such percentage.
							(iii)Multiply the
				amount determined under clause (ii) by 90 percent.
							(3)Remaining
				fundsFrom any funds remaining after making payments under
				paragraphs (1) and (2) for a fiscal year, the Secretary shall make a payment to
				each local educational agency that receives a foundation payment under
				paragraph (1) or (2) for the fiscal year in an amount that bears the same
				relation to the funds remaining as a percentage share determined for the local
				educational agency (by dividing the maximum amount that the agency is eligible
				to receive under subsection (b) by the total of the maximum amounts for all
				such agencies) bears to the percentage share determined (in the same manner)
				for all local educational agencies eligible to receive a payment under this
				section for the fiscal year, except that, for the purpose of calculating a
				local educational agency’s maximum payment under subsection (b), data from the
				most current fiscal year shall be
				used.
					;
			(4)by striking
			 subsections (i), (k), and (m); and
			(5)by redesignating
			 subsection (l) and (n) as (i) and (j), respectively.
			3.Payments for
			 eligible federally connected childrenSection 8003 of that Act (20 U.S.C. 7703) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting after such
			 agency, the following: including those children enrolled in a
			 State that has a State open enrollment policy (but not including children
			 enrolled in a distance learning program not residing within the geographic
			 boundaries of the agency),;
				(B)in paragraph
			 (2)—
					(i)by
			 redesignating subparagraphs (D) through (F) as (E) through (G),
			 respectively;
					(ii)by
			 inserting after subparagraph (C) the following:
						
							(D)Multiply the number
				of children described in subparagraphs (A) and (B) of paragraph (1) by a factor
				of 1.35 if the local educational agency has a total student enrollment of not
				less that 25,000 students, of which not less than 50 percent are children
				described in paragraph (1) and not less than 6,000 are children described in
				subparagraphs (A) and (B) of paragraph
				(1).
							;
				and
					(iii)in
			 subparagraph (F) (as so redesignated) by striking .10 and
			 inserting .05;
					(C)in paragraph
			 (4)(B), in each of clauses (i)(I) and (ii)(I), by striking 3 fiscal
			 years and inserting 4 fiscal years; and
				(D)in paragraph
			 (5)(A) by inserting after 1984, the following: or under
			 lease of off-base property under subchapter IV of chapter 169 of part IV on
			 subtitle A of title 10, United States Code (10 U.S.C. 2871 et.
			 seq.),;
				(2)subsection
			 (b)(2)—
				(A)in subparagraph
			 (B)—
					(i)in
			 the subparagraph heading by striking continuing;
					(ii)in
			 clause (i) by striking subclauses (I) and (II) and inserting the
			 following:
						
							(I)is a local
				educational agency whose boundaries are the same as a Federal military
				installation or the boundaries are the same as island property designated by
				the Secretary of the Interior to be property that is held in trust by the
				Federal Government and the agency has no taxing authority, or the
				agency;
							(II)has an enrollment
				of children described in subsection (a)(1) that constitutes a percentage of the
				total student enrollment of the agency that is not less than 40 percent;
							(III)has a per-pupil
				expenditure that is less than—
								(aa)for
				a local educational agency that has a total student enrollment of 350 or more
				students, 120 percent of the average per-pupil expenditure of the State in
				which the agency is located; or
								(bb)for
				a local educational agency that has a total student enrollment of less than
				350—
									(AA)120 percent of
				the average per-pupil expenditure of the State in which the agency is located;
				or
									(BB)the average
				per-pupil expenditure of 3 comparable local educational agencies in the State
				in which the agency is located;
									(IV)has a tax rate
				for general fund purposes that is at least 95 percent of the average tax rate
				for general fund purposes of comparable local educational agencies in the
				State;
							(V)for a local
				educational agency that has an enrollment of children described in subsection
				(a)(1) that constitutes a percentage of the total student enrollment of the
				agency which is not less than 30 percent, and has a tax rate for general fund
				purposes which is not less that 125 percent of the average tax rate for general
				fund purposes for comparable local educational agencies in the State;
				and
							(VI)for a local
				educational agency that was eligible to receive a payment under this subsection
				for fiscal year 2008 and is located in a State that by State law has eliminated
				ad valorem tax as a revenue source for local educational agencies, the
				Secretary shall consider such agency as meeting the requirements of subclause
				(IV).
							;
				and
					(iii)by
			 adding at the end of the following:
						
							(iv)Special
				ruleNotwithstanding clause (i)(II), a local educational agency
				shall be considered eligible to receive a basic support payment under
				subparagraph (A) with respect to the number of children determined under
				subsection (a)(1) if the agency—
								(I)has an enrollment
				of children described in subsection (a)(1), including, for purposes of
				determining eligibility, those children described in subparagraphs (F) and (G)
				of such subsection, that constitutes a percentage of the total student
				enrollment of the agency that is not less than 35 percent; and
								(II)was eligible to
				receive assistance under subsection (b)(2) for fiscal year
				2001.
								;
					(B)by striking
			 subparagraphs (C), (D), and (E);
				(C)by inserting after
			 subparagraph (B) the following:
					
						(C)Maximum amount
				for heavily impacted local educational agencies
							(i)In
				generalThe maximum amount that a heavily impacted local
				educational agency is eligible to receive under this paragraph for any fiscal
				year is the sum of the total weighted student units, as computed under
				subsection (a)(2) and subject to clause (ii), multiplied by the greater
				of—
								(I)four-fifths of the
				average per-pupil expenditure of the State in which the local educational
				agency is located for the third fiscal year preceding the fiscal year for which
				the determination is made; or
								(II)four-fifths of
				the average per-pupil expenditure of all of the States for the third fiscal
				year preceding the fiscal year for which the determination is made.
								(ii)Special
				rule(I)(aa)For a local educational agency with respect
				to which 35 percent or more of the total student enrollment of the schools of
				the agency are children described in subparagraphs (D) or (E) (or a combination
				thereof) of subsection (a)(1), and has an enrollment of children described in
				subparagraphs (A), (B), or (C) of such subsection equal to at least 10 percent
				of the agency’s total enrollment, the Secretary shall calculate the weighted
				student units of those children described in subparagraphs (D) or (E) of such
				subsection by multiplying the number of such children by a factor of
				0.55.
									(bb)For any local educational agency that
				received a payment under this clause for fiscal year 2006, the local
				educational agency shall not be required to have an enrollment of children
				described in subparagraph (A), (B), or (C) of such subsection equal to at least
				10 percent of the agency’s total enrollment.
									(II)For
				a local educational agency that has an enrollment of 100 or fewer children
				described in subsection (a)(1), the Secretary shall calculate the total number
				of weighted student units for purposes of subsection (a)(2) by multiplying the
				number of such children by a factor of 1.75.
								(III)For a local educational agency that
				does not qualify under subparagraph (B)(i)(I) of this subsection and has an
				enrollment of more than 100 but not more than 1000 children described in
				subsection (a)(1), the Secretary shall calculate the total number of weighted
				student units for purposes of subsection (a)(2) by multiplying the number of
				such children by a factor of
				1.25.
								;
				(D)by redesignating
			 subparagraph (F) as (D) and, in that subparagraph—
					(i)by
			 striking clause (ii);
					(ii)by
			 striking ; and at the end of clause (i) and inserting a period;
			 and
					(iii)by
			 striking the Secretary and all that follows through shall
			 use and inserting the Secretary shall use;
					(E)by redesignating
			 subparagraph (G) as (E) and, in that subparagraph, in the matter preceding
			 clause (i), by striking (C)(i)(II)(bb) and inserting
			 (B)(i)(II)(bb);
				(F)by redesignating
			 subparagraph (H) as (F) and, in that subparagraph—
					(i)in
			 clause (i)—
						(I)by striking
			 (B), (C), (D), or (E), and inserting (B) or
			 (C),;
						(II)by striking
			 by reason of and inserting due to;
						(III)by inserting
			 after clause (iii), the following: or as the direct
			 result of base realignment and closure or modularization as determined by the
			 Secretary of Defense and force structure change or force relocation,;
			 and
						(IV)by inserting
			 before the period at the end the following: or during such time as
			 activities associated with base closure and realignment, modularization, force
			 structure change, or force relocation is ongoing; and
						(ii)in
			 clause (ii) by striking (D) or (E) in both places such term
			 appears and inserting (C);
					(3)in subsection
			 (b)(3)(B)—
				(A)by redesignating
			 clause (iv) as (v); and
				(B)by inserting after
			 clause (iii) the following:
					
						(iv)For any local
				educational agency that is providing a program of distant learning to children
				not residing within the geographic boundaries of the agency, the Secretary
				shall disregard such children from such agency’s total enrollment when
				calculating the percentage under subclause (I) of clause (i) and shall
				disregard any funds received for such children when calculating the total
				current expenditures attributed to the operation of such agency when
				calculating the percentage under subclause (II) of clause
				(i).
						;
				(4)in subsection
			 (b)(3)(C) by striking or (E) of paragraph (2), as the case may
			 be and inserting of paragraph (2).
			(5)in subsection
			 (b)(3), by amending subparagraph (D) to read as follows:
				
					(D)Ratable
				distributionFor any fiscal year described in subparagraph (A)
				for which the sums available exceed the amount required to pay each local
				educational agency 140 percent of its threshold payment the Secretary shall
				distribute the excess sums to each eligible local educational agency that has
				not received its full amount computed under paragraphs (1) or (2) (as the case
				may be) by multiplying—
						(i)a
				percentage, the denominator of which is the difference between the full amount
				computed under paragraphs (1) or (2) (as the case may be) for all local
				educational agencies and the amount of the threshold payment as calculated
				under subparagraphs (B) and (C) of all local educational agencies, and the
				numerator of which is the aggregate amount of the excess sums by:
						(ii)the difference
				between the full amount computed under paragraphs (1) or (2) (as the case may
				be) for the agency and the amount of the threshold payment as calculated under
				subparagraphs (B) and (C) of the
				agency.
						;
			(6)in subsection (c)
			 by amending paragraph (2) to read as follows:
				
					(2)ExceptionCalculation
				of payments for a local educational agency shall be based on data from the
				fiscal year for which the agency is making an application for payment if such
				agency—
						(A)is newly
				established by a State, for the first year of operation of such agency only;
				or
						(B)was eligible to receive a payment under
				this section for the previous fiscal year and has had an overall increase in
				enrollment (as determined by the Secretary of Education in consultation with
				the Secretary of Defense, the Secretary of Interior, or the heads of other
				Federal agencies)—
							(i)of not less than
				10 percent, or 100 students, of children described in—
								(I)subparagraph (A),
				(B), (C), or (D) of subsection (a)(1); or
								(II)subparagraph (F)
				or (G) of subsection (a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense or the Department of the
				Interior; and
								(ii)that is the
				direct result of closure or realignment of military installations under the
				base closure process or the relocation of members of the Armed Forces and
				civilian employees of the Department of Defense as part of force structure
				changes or movements of units or personnel between military installations or
				because of actions initiated by the Secretary of Interior or the head of
				another Federal
				agency.
							;
			(7)in subsection (e)
			 by striking paragraphs (1) and (2) and inserting the following:
				
					(1)In
				generalSubject to paragraph (2), the total amount the Secretary
				shall pay a local education agency—
						(A)for fiscal year
				2009, shall be not less than 95 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2008;
						(B)for fiscal year
				2010, shall be not less than 90 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2008; and
						(C)for fiscal year
				2011, shall be not less than 85 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2008 of which such amount shall be considered a foundation
				payment for each succeeding fiscal year until such time as the agency’s maximum
				payment as determined under paragraphs (1) or (2) of subsection (b), as the
				case may be, exceeds the amount provided for under this subparagraph.
						(2)Ratable
				reduction
						(A)In
				generalIf the sums made available under this title for any
				fiscal year are insufficient to pay the full amounts that all local educational
				agencies in all States are eligible to receive under paragraph (1) for such
				fiscal year, then the Secretary shall ratably reduce the payments to all
				agencies for such year.
						(B)Additional
				fundsIf additional funds become available for making payments
				under paragraph (1) for such fiscal year, payments that were reduced under
				subparagraph (A) shall be increased on the same basis as such payments were
				reduced.
						;
				and
			(8)by striking
			 subsection (g).
			4.Application for
			 payments under sections 8002 and 8003Section 8005 of that Act (20 U.S.C. 7705) is
			 amended by inserting a new subsection (e) as follows:
			
				(e)For the purpose of
				meeting the requirements of section 222.35 of the Code of Federal Regulations,
				the Secretary shall establish a third option for an applicant when counting its
				federally connected children by using the date established by the applicant to
				register the students of such applicant for the fiscal year for which the
				application is
				filed.
				.
		5.ConstructionSection 8007 of that Act (20 U.S.C. 7707) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by striking 40 percent and inserting 80
			 percent.;
				(B)in paragraph (2)
			 by adding at the end the following:
					
						(C)The agency is
				eligible under section 8003(b)(2) or is receiving a basic support payment under
				circumstances described in section 8003
				(b)(2)(B)(ii).
						;
				and
				(C)by striking
			 paragraph (3) and inserting the following:
					
						(2)Amount of
				payments
							(A)Local education
				agencies impacted by military dependent childrenThe amount of a
				payment to each local educational agency described in this subsection that is
				impacted by military dependent children for a fiscal year shall be equal
				to—
								(i)(I)40 percent of the amount
				appropriated under section 8014(e) for such fiscal year; divided by
									(II)the number of children described in
				subparagraphs (B) and (D)(i) of section (8003)(a)(1) who were in average daily
				attendance for all local educational agencies described in paragraph (2),
				including the number of children attending a school facility described in
				section 8008(a) if the Secretary does not provide assistance for the school
				facility under that section for the fiscal year; multiplied by
									(ii)the number of
				children determined for such agency;
									(I)but not less than
				$25,000, except that this subparagraph shall not apply if the amount available
				to carry out paragraph (1) for such fiscal year is less than $32,000,000;
				and
									(II)not more than
				$4,000,000.
									(B)Local
				educational agencies impacted by children who reside on Indian
				landsThe amount of a payment to each local educational agency
				described in the subsection that is impacted by children who reside on Indian
				lands for a fiscal year shall be equal to—
								(i)(I)40 percent of the amount
				appropriated under section 8014(e) for such fiscal year divided by
									(II)the number of children described in
				section 8003(a)(1)(C) who were in average daily attendance for all local
				educational agencies described in paragraph (2); multiplied by—
									(ii)the number of
				children determined for such agency;
									(I)but not less than
				$25,000, except that this subparagraph shall not apply if the amount available
				to carry out paragraph (1) for such fiscal year is less than $32,000,000;
				and
									(II)not more than
				$4,000,000.
									;
				and
				(2)in
			 subsection (b)—
				(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking 60 percent
			 and inserting 20 percent;
				(B)in paragraph
			 (3)(A), in the matter preceding clause (i), by inserting after an
			 emergency grant under paragraph (2)(A) the following: if the
			 agency is covered by paragraph (7), or;
				(C)in paragraph
			 (3)(C)(i)(I) by striking the agency meets at least one and all
			 that follows through the period at the end and inserting the number of
			 children determined under section 8003(a)(1)(C) for the agency for the
			 preceding school year constituted at least 40 percent of the total student
			 enrollment in the schools of the agency during the preceding school
			 year.;
				(D)by striking
			 paragraph (3)(D)(ii)(II) and inserting the following:
					
						(II)The number of children determined under
				section 8003(a)(1)(C) for the school for the preceding school year constituted
				at least 40 percent of the total student enrollment in the school during the
				preceding school
				year.
						.
				(E)in paragraph
			 (4)(C) by striking (A), (B), (C), and (D) and inserting
			 (A) and (C);
				(F)by redesignating
			 paragraph (7) as paragraph (8); and
				(G)by inserting after
			 paragraph (6) the following:
					
						(7)Special
				ruleNotwithstanding paragraphs (3)(C)(i)(I) and (3)(D)(ii)(II),
				a local educational agency is eligible to receive a grant under this subsection
				not to exceed $4,000,000 in any one fiscal year if such agency—
							(A)was eligible to
				receive a payment under section 8003 for the fiscal year prior to the year for
				which the application is made; and
							(B)has had an overall
				increase in enrollment—
								(i)during the period
				between the end of the school year preceding the fiscal year for which the
				application is made and the beginning of the school year immediately preceding
				that school year;
								(ii)of not less than
				100 students or 10 percent (whichever is lower), are children described
				in—
									(I)subparagraphs (A),
				(B), (C), or (D) of section 8003(a)(1); or
									(II)subparagraphs (F)
				or (G) of section 8003(a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense; and
									(iii)that is the
				direct result of one or more of the following:
									(I)Base realignment
				and closure or global rebasing, as determined by the Secretary of
				Defense.
									(II)Force structure
				changes or force reductions.
									(III)An action
				initiated by the Secretary of Interior or head of another Federal
				agency.
									.
				6.State
			 consideration of payments in providing State aidSection 8009 of that Act (20 U.S.C. 7709) is
			 amended—
			(1)in subsection
			 (b)(1) by inserting before the period at the end the following: and for
			 which the average per-pupil expenditure is equal to or greater than the average
			 per-pupil expenditure of all the States in the third fiscal year preceding the
			 fiscal year for which the State is applying for equalization under this
			 section;
			(2)in subsection
			 (b)(2) by striking subparagraphs (A) and (B) and inserting the
			 following:
				
					(A)States currently
				qualifying
						(i)In
				generalFor purposes of paragraph (1), a program of State aid for
				any State qualifying under this section for fiscal year 2006 equalizes
				expenditures among local educational agencies if, in the second fiscal year
				preceding the fiscal year for which the determination is made the amount of
				per-pupil expenditures made by, or per-pupil revenues available to, the local
				educational agency in the State with the highest such per-pupil expenditures or
				revenues did not exceed the amount of such per-pupil expenditures made by, or
				per-pupil revenues available to, the local educational agency in the State with
				the lowest such expenditures or revenues by more than 25 percent as calculated
				under clause (ii).
						(ii)Other
				factorsNotwithstanding regulations in effect prior to the date
				of enactment of this subparagraph, in making a determination under this
				subparagraph, the Secretary shall—
							(I)arrange all local
				educational agencies in the State by per-pupil expenditures or revenues in
				descending order from the highest to the lowest;
							(II)using per-pupil
				expenditures or revenues as the only criteria disregard those local educational
				agencies that are spending above the 95th percentile and those spending below
				the 5th percentile;
							(III)identify the
				local educational agency at the 95th percentile and the local educational
				agency at the 5th percentile;
							(IV)subtract the
				amount of per-pupil expenditures or revenues of the local educational agency at
				the 5th percentile from the amount of per-pupil expenditures or revenues of the
				local educational agency at the 95th percentile and divide the difference by
				the per-pupil expenditures or revenues of the local educational agency at the
				5th percentile; and
							(V)take into account
				the extent to which a program of State aid reflects the additional cost of
				providing free public education in particular types of local educational
				agencies, such as those that are geographically isolated, or to particular
				types of students, such as children with disabilities.
							(B)New states
				applicants
						(i)In
				generalFor purposes of
				paragraph (1), a program of State aid for any State qualifying under this
				section after fiscal year 2006 equalizes expenditures among local educational
				agencies if, in the second fiscal year preceding the fiscal year for which the
				determination is made, the amount of per-pupil expenditures made by, or
				per-pupil revenues available to, the local educational agency in the State with
				the highest such per-pupil expenditures or revenues did not exceed the amount
				of such per-pupil expenditures made by, or per-pupil revenues available to, the
				local educational agency in the State with the lowest such expenditures or
				revenues by more than 10 percent as calculated under clause (ii).
						(ii)Other
				factorsNotwithstanding regulations in effect prior to the date
				of the enactment of this subparagraph, in making a determination under this
				subparagraph, the Secretary shall—
							(I)arrange all local
				educational agencies in the State by per-pupil expenditures or revenues in
				descending order from the highest to the lowest;
							(II)using per-pupil
				expenditures or revenues as the only criteria disregard those local educational
				agencies that are spending above the 95th percentile and those spending below
				the 5th percentile;
							(III)identify the
				local educational agency at the 95th percentile and the local educational
				agency at the 5th percentile;
							(IV)subtract the
				amount of per-pupil expenditures or revenues of the local educational agency at
				the 5th percentile from the amount of per-pupil expenditures or revenues of the
				local educational agency at the 95th percentile and divide the difference by
				the per-pupil expenditures or revenues of the local educational agency at the
				5th percentile; and
							(V)take into account
				the extent to which a program of State aid reflects the additional cost of
				providing free public education in particular types of local educational
				agencies, such as those that are geographically isolated, or to particular
				types of students, such as children with
				disabilities.
							;
				and
			(3)in subsection
			 (d)(2)—
				(A)by striking
			 A State and inserting the following:
					
						(A)In
				generalA State
						;
				and
				(B)by adding at the
			 end of the following:
					
						(B)States that are
				not equalized statesA State that has not been approved as an
				equalized State under subsection (b) shall not consider funds received under
				section 8002 or section 8003 of this title in any State formula or place a
				limit or direct the use of such
				funds.
						.
				7.DefinitionsSection 8013 of that Act (20 U.S.C. 7713) is
			 amended—
			(1)in paragraph (1)
			 by striking and Marine Corps and inserting Marine Corps,
			 and Coast Guard;
			(2)in paragraph
			 (4)—
				(A)in the first
			 sentence thereof, by striking part (A) of title I and title VI
			 and inserting title I and part A of title V; and
				(B)in the second
			 sentence, by striking be determined and inserting be
			 made;
				(3)in paragraph
			 (5)(A)(iii), by amending subclauses (II) and (III) to read as follows:
				
					(II)used to provide
				housing for homeless children at closed military installations pursuant to
				section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11411);
					(III)used for
				affordable housing assisted under the Native American Housing Assistance and
				Self-Determination Act of 1996 (25 U.S.C. 4101 et
				seq.);
					;
			(4)in paragraph
			 (8)(A), by inserting commas before and after and verified by;
			 and
			(5)in paragraph
			 (9)—
				(A)by amending
			 subparagraph (A) to read as follows:
					
						(A)In
				generalExcept as provided in subparagraph (B), the term local
				educational agency—
							(i)means a board of
				education or other legally constituted local school authority having
				administrative control and direction of free public education in a county,
				township, independent school district, or other school district; and
							(ii)includes any
				State agency that directly operates and maintains facilities for providing free
				public education;
							that, except for those local
				educational agencies determined to be eligible to receive a payment under
				section 8003 prior to the date of the enactment of the Fair Funding for Schools
				Act of 2009, when submitting an application under this title for the first time
				on or after the date of the enactment of such Act, has the authority to tax and
				has boundaries as defined by applicable State law for the purposes of levying
				such taxes, or has been granted the authority to receive an imputed tax from a
				city, county, township, or other general-purpose political subdivision of a
				State.;
				and
				(B)in subparagraph
			 (B), by inserting a comma after Secretary determines.
				8.Authorization of
			 appropriationsSection 8014 of
			 that Act (20 U.S.C. 7714) is amended—
			(1)in subsection (a)
			 by striking $32,000,000 for fiscal year 2000 and inserting
			 $75,000,000 for fiscal year 2010;
			(2)in subsection (b)
			 by striking $809,400,000 for fiscal year 2000 and inserting
			 $1,225,000,000 for fiscal year 2010;
			(3)in subsection (c)
			 by striking $50,000,000 for fiscal year 2000 and inserting
			 $55,000,000 for fiscal year 2010;
			(4)by redesignating
			 subsection (e) as (d) and, in that subsection, by striking
			 $10,052,000 and all that follows through and such
			 sums and inserting $150,000,000 for fiscal year 2010 and such
			 sums;
			(5)by redesignating
			 subsection (f) as (e) and, in that subsection, by striking $5,000,000
			 for fiscal year 2000 and inserting $10,000,000 for fiscal year
			 2010; and
			(6)by
			 adding at the end of the following:
				
					(f)Allocation of
				dollars from previous fiscal yearsWhen final payments are made
				for a fiscal year the Secretary shall add any remaining funds to those funds
				appropriated for such section for the next fiscal year for the purpose of
				making payments subject to the provisions of the applicable
				section.
					.
			9.Additional and
			 conforming amendments
			(a)Subpart 20 (20
			 U.S.C. 7281 et seq.) of part D of title V of that Act (relating to additional
			 assistance for certain local educational agencies impacted by Federal property
			 acquisition) is repealed.
			(b)Title VIII of
			 Elementary and Secondary Education Act (20 U.S.C. 7701 et seq.) is further
			 amended—
				(1)in section 8004
			 (20 U.S.C. 7704)—
					(A)in subsection
			 (e)(1)(B)(i), by striking involved, or if and inserting
			 involved or, if;
					(B)in subsection (f),
			 by striking upon and inserting on;
					(2)in section 8008(a)
			 (20 U.S.C. 7708(a)), by striking section 8014(f) and inserting
			 section 8014(e);
				(3)in section 8010
			 (20 U.S.C. 7710)—
					(A)in subsection (b),
			 by striking out require and inserting in lieu thereof
			 need; and
					(B)in subsection
			 (c)(1)—
						(i)in
			 subparagraph (A), by striking paragraph (3) and inserting
			 paragraph (2); and
						(ii)in
			 subparagraph (B), by striking paragraph (3) and inserting
			 paragraph (2); and
						(4)in section 8011(a)
			 (20 U.S.C. 7711 (a)), by striking or under and all that follows
			 through of 1994).
				
